Citation Nr: 0936960	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 
1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

As support for her claim, the Veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in June 2009.  The hearing transcript 
has been associated with the claims file and has been 
reviewed.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional evidentiary 
development of these issues is required.

First, with regard to the disabilities on appeal, post-
service treatment records associated with the claims file are 
incomplete.  In her testimony at a June 2009 Travel Board 
hearing, the Veteran identified several private physicians 
from whom she sought treatment for her migraines, low back 
disorder, and her PTSD after her separation from service, and 
none of these records have been associated with the claims 
file.  Moreover, no VA treatment records after October 2006 
have been associated with the claims file; yet, the Veteran 
indicated, during the aforementioned June 2009 Travel Board 
hearing, that she receives treatment for the disabilities on 
appeal at a VA medical center (VAMC).  In this regard, VA's 
duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  
Moreover, VA has a duty to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any 
treatment record regarding her migraines, low back disorder, 
and PTSD may be relevant to the Veteran's claim, the RO 
should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  Thus, 
a remand is warranted to obtain these records.

Additionally, the Veteran should be scheduled for VA 
examinations regarding the disabilities on appeal to obtain 
medical nexus opinions concerning the nature and etiologies 
of any headaches, low back disorder, and PTSD or any other 
psychiatric disorder.  In disability compensation (service-
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

First, with regard to the Veteran's migraines, a review of 
STRs indicates that she received treatment for headaches on 
many occasions while in service in 1974, 1976, and 1977.  She 
received varying diagnoses for her headaches, including 
tension headaches and sinus headaches.  She was prescribed 
Valium.  However, her separation examination in April 1978 
noted no history of headaches during service.

Post-service, records of evidence reflect that the Veteran 
has been diagnosed with migraine headaches.  See VA treatment 
record dated in September 2005.  The Veteran also indicated 
that she has received continuous treatment for headaches, 
including migraines, since discharge from service.  See June 
2009 Travel Board hearing transcript.    

Thus, in light of the medical evidence showing treatment for 
headaches in service, a current diagnosis of migraines, the 
Veteran's competent testimony regarding continuous treatment 
for headaches since service, and the Court's decision in 
McLendon, a comprehensive VA medical examination and opinion 
are needed to determine whether her current migraines are 
traceable back to her military service.  

With regard to the Veteran's low back disorder, also pursuant 
to McLendon, supra, she should be scheduled for a VA 
examination to obtain a medical opinion concerning the 
current nature and etiology of any current low back disorder.  
A review of STRs indicates that the Veteran complained of, 
and received treatment for, back pain on numerous occasions 
throughout 1975 and 1977 while in service.  She was also 
prescribed Valium for her back pain.  Additionally, she 
received physical therapy and was given exercises to relieve 
her back pain.  Diagnoses for her back included lumbar 
strain.  However, her separation examination in April 1978 
noted no history of back problems during service.
  
Post-service, records of evidence reflect complaints of low 
back symptomatology in September 2005, and continuous 
complaints of such problems and treatment for them.  See VA 
treatment records dated from September 2005 to October 2006.  
The Veteran also testified during the June 2009 Travel Board 
hearing that she has continued to experience pain and other 
symptoms in her back following discharge from service.  See 
June 2009 Travel Board hearing transcript.  In this regard, 
the Veteran is competent to provide testimony regarding the 
symptomatology she experiences.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).     

Thus, in light of the medical evidence showing treatment for 
back problems in service, current persistent complaints of 
back problems, the Veteran's competent testimony regarding 
continued chronic symptomatology and treatment for back 
problems since service, and the Court's decision in McLendon, 
a comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of her back 
problems and whether any current back disorder is traceable 
back to her military service.  

Finally, with respect to the Veteran's PTSD, she alleges that 
she was sexually harassed and assaulted during service, 
resulting in her current PTSD. Specifically, the Veteran 
alleges that she was accosted by another female in the shower 
on one occasion.  She further alleges being subject to 
unwanted sexual advances by her supervisor while working at 
night during service.  According to the Veteran, both 
stressors occurred sometime in 1974.  See PTSD questionnaire 
dated in December 2006 and June 2009 Travel Board hearing 
transcript.  

In this regard, in disability compensation (service-
connection) claims, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The establishment of service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id. 

Corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).

In this case, a VA examination and opinion are needed to 
determine whether the Veteran has PTSD that is related to her 
military service or claimed stressors in service.  

As already discussed, the Veteran contends that she suffers 
from PTSD as the result of noncombat-related stressors of 
unwanted sexual advances from both another female and her 
supervisor.  In this regard, a review of her STRs reveals 
evidence that corroborate the Veteran's account of stressors 
that occurred in 1974.  Initially, STRs show that the Veteran 
requested a job transfer in May 1974 due to experiencing 
anxiety at work.  In January 1976, during a treatment for 
headaches, the Veteran reported feeling extremely nervous.  
She also underwent an environmental health interview in March 
1977, during which she reported "only one contact" in the 
last 18 months, refused to divulge any information regarding 
the other party, and stated that she would take 
responsibility for notification.  These reports of anxiety 
and request for transfer serve as evidence that an in-service 
stressor of personal assault may have occurred.  38 C.F.R. § 
3.304(f)(3).        

With respect to a current PTSD diagnosis, the Veteran's VA 
treatment records indicate that she receives counseling for 
PTSD, although the Veteran indicated that she does not have a 
current diagnosis of PTSD.  See VA treatment records dated in 
September 2005 and March 2006, and June 2009 Travel Board 
hearing transcript.  Moreover, during these sessions, the 
Veteran reported not only the in-service stressors of 
unwanted sexual advances, but also sexual abuse by her 
stepfather as a child.  See also VA treatment record dated in 
July 2006.  As a result, VA treatment records indicate PTSD 
due to childhood sexual abuse, and it is unclear whether any 
PTSD the Veteran has is due to her in-service stressors.  
However, the Veteran and her fiancé also have complained of 
her PTSD symptoms, such as nightmares, crying out in her 
sleep, and flashbacks in relation to her in-service stressors 
of unwanted sexual advances.  See lay statement dated in 
December 2006 and June 2009 Travel Board hearing transcript.  

The Board notes that the Veteran also has been diagnosed with 
other psychiatric disorders, including depression and 
anxiety.  However, the Board emphasizes that a "clear" 
diagnosis of PTSD is not required; rather, a diagnosis of 
PTSD, for VA purposes, must simply conform to the criteria as 
specified in the DSM-IV.  See 38 C.F.R. § 3.304(f).  

Thus, given the evidence that corroborate the Veteran's 
account of unwanted sexual advances in service and evidence 
of a current possible diagnosis of PTSD, the remaining 
question is whether the claimed stressors of unwanted sexual 
advances are related to any current diagnosis of PTSD.  38 
C.F.R. § 3.304(f).  Thus, further inquiry should be 
undertaken with a view towards development of the claim so as 
to obtain a medical opinion in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment 
that the Veteran may have received for her 
migraines, low back disorder, and PTSD 
since October 2006 until the present.  
Further, contact the Veteran to identify 
all private physicians from whom she has 
received treatment for the disabilities 
mentioned above since discharge from 
service until the present.  If any private 
treatment records exist, the RO also 
should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current headaches she 
experiences.  The Veteran is hereby 
advised that failure to report for her 
scheduled VA examination, without good 
cause, may have adverse consequences for 
her claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of her pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any current 
migraines or other types of headaches, and 
if so, whether it is at least as likely as 
not that any current migraines or 
headaches are related to her military 
service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

3.  Also, arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current low 
back disorder.  The Veteran is hereby 
advised that failure to report for her 
scheduled VA examination, without good 
cause, may have adverse consequences for 
her claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of her pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any low back 
disorder, and if so, whether it is at 
least as likely as not that any current 
low back disorder is related to her 
military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

4.  Also schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any PTSD or other 
psychiatric disorder present.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
examiner in connection with the 
examination.  The examiner should note in 
the examination report that pertinent 
documents in the claims file - including 
the Veteran's STRs indicating complaints 
of anxiety and nervousness and a request 
for a job transfer, and her VA treatment 
records, which contain notations of 
complaints by the Veteran of PTSD symptoms 
due to in-service stressors of personal 
assault - were reviewed in conjunction 
with the examination.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions: 

(a)  Does the Veteran have PTSD?
        
(b)	 If so, is it at least as likely 
as not (meaning 50 percent 
or more probable) the Veteran's PTSD is 
related to her experiences of unwanted 
sexual advances in service? What 
percentage of the Veteran's PTSD may be 
attributed to her experiences of unwanted 
sexual advances in service and what 
percentage of her PTSD may be attributed 
to her experiences of childhood sexual 
abuse?

(c)  If a diagnosis of a psychiatric 
disorder other than PTSD is made, is it at 
least likely as not this disorder(s) is 
related to the Veteran's military service? 

The term "at least as likely as not" does 
not mean merely 
within the realm of medical possibility, 
but rather, that the 
weight of medical evidence both for and 
against a 
conclusion is so evenly divided that it is 
as medically sound 
to find in favor of that conclusion as it 
is to find against it.  
The examiner should discuss the rationale 
of the opinion, 
whether favorable or unfavorable, based on 
the findings on 
examination and information obtained from 
review of the 
record.  If the examiner is unable to 
provide the requested 
opinion, please expressly indicate this and 
discuss why 
this is not possible or feasible.

5.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for migraines, claim for service 
connection for a low back disorder, and 
claim for service connection for PTSD, 
considering the VA examinations and any 
new evidence secured since the May 2008 
statement of the case.  If the claims are 
not granted to the Veteran's satisfaction, 
send her and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




